          Case 1:20-cv-02405-EGS Document 58-2 Filed 11/01/20 Page 1 of 20



Date         Area          District   First-Class    Marketing Mail
10/24/2020   Nation                           86.14%            89.22%
10/26/2020   Nation                           88.53%            88.01%
10/27/2020   Nation                           60.53%            89.98%
10/28/2020   Nation                           78.71%            87.44%
10/29/2020   Nation                           88.65%            87.12%
10/30/2020   Nation                           85.46%            84.73%
10/31/2020   Nation                           86.00%            83.16%


10/24/2020 Capital Metro                    79.67%             80.34%
10/24/2020 Eastern                          80.03%             84.38%

10/24/2020   Great Lakes                    86.12%             90.17%
10/24/2020   Northeast                      89.11%             92.94%
10/24/2020   Pacific                        92.51%             96.19%
10/24/2020   Southern                       87.54%             88.38%
10/24/2020   Western                        87.38%             92.45%

10/26/2020 Capital Metro                    82.24%             74.54%
10/26/2020 Eastern                          82.30%             79.85%

10/26/2020   Great Lakes                    88.54%             90.54%
10/26/2020   Northeast                      92.06%             92.83%
10/26/2020   Pacific                        94.36%             96.36%
10/26/2020   Southern                       89.64%             91.34%
10/26/2020   Western                        90.57%             92.06%

10/27/2020 Capital Metro                    51.10%             79.45%
10/27/2020 Eastern                          51.78%             85.52%

10/27/2020   Great Lakes                    57.74%             89.59%
10/27/2020   Northeast                      70.58%             93.15%
10/27/2020   Pacific                        70.29%             96.61%
10/27/2020   Southern                       65.79%             92.37%
10/27/2020   Western                        61.25%             91.92%

10/28/2020 Capital Metro                    66.42%             74.18%
10/28/2020 Eastern                          74.71%             80.93%

10/28/2020   Great Lakes                    75.52%             86.38%
10/28/2020   Northeast                      85.34%             92.12%
10/28/2020   Pacific                        86.97%             96.87%
10/28/2020   Southern                       81.21%             90.93%
10/28/2020   Western                        81.07%             90.39%
          Case 1:20-cv-02405-EGS Document 58-2 Filed 11/01/20 Page 2 of 20



Date         Area          District           First-Class     Marketing Mail

10/29/2020 Capital Metro                             85.51%              72.84%
10/29/2020 Eastern                                   80.35%              80.41%

10/29/2020   Great Lakes                             87.88%              85.23%
10/29/2020   Northeast                               92.87%              92.42%
10/29/2020   Pacific                                 93.94%              96.84%
10/29/2020   Southern                                90.56%              90.00%
10/29/2020   Western                                 90.89%              91.28%

10/30/2020 Capital Metro                             79.41%              70.77%
10/30/2020 Eastern                                   79.43%              79.75%

10/30/2020   Great Lakes                             85.59%              81.64%
10/30/2020   Northeast                               90.93%              89.81%
10/30/2020   Pacific                                 91.11%              96.31%
10/30/2020   Southern                                85.24%              86.29%
10/30/2020   Western                                 88.17%              88.04%

10/31/2020 Capital Metro                             77.53%              65.33%
10/31/2020 Eastern                                   80.09%              77.45%

10/31/2020   Great Lakes                             84.25%              78.98%
10/31/2020   Northeast                               91.43%              89.14%
10/31/2020   Pacific                                 93.23%              95.65%
10/31/2020   Southern                                87.52%              86.52%
10/31/2020   Western                                 88.55%              87.19%


10/24/2020 Capital Metro   Atlanta                   83.90%              72.82%

10/24/2020 Capital Metro   Baltimore                 61.46%              75.53%

10/24/2020 Capital Metro   Capital                   76.05%              94.37%
                           Greater S
10/24/2020 Capital Metro   Carolina                  77.34%              87.07%

10/24/2020 Capital Metro   Greensboro                76.71%              67.43%

10/24/2020 Capital Metro   Mid-Carolinas             85.01%              88.25%

10/24/2020 Capital Metro   Norther Virginia          83.70%              94.96%

10/24/2020 Capital Metro   Richmond                  82.13%              87.36%
          Case 1:20-cv-02405-EGS Document 58-2 Filed 11/01/20 Page 3 of 20



Date       Area          District           First-Class     Marketing Mail

10/24/2020 Eastern       Appalachian               90.00%              95.35%

                         Central
10/24/2020 Eastern       Pennsylvania              62.44%              59.19%

10/24/2020 Eastern       Kentuckiana               90.44%              96.86%

10/24/2020 Eastern       Norther Ohio              80.86%              75.12%

10/24/2020 Eastern       Ohio Valley               83.25%              84.06%
                         Philadelphia
10/24/2020 Eastern       Metropo                   56.17%              75.01%

10/24/2020 Eastern       South Jersey              80.11%              89.89%
10/24/2020 Eastern       Tennessee                 85.93%              89.98%
                         Western New
10/24/2020 Eastern       York                      90.08%              94.15%

                         Western
10/24/2020 Eastern       Pennsylvania              86.86%              97.87%

10/24/2020 Great Lakes   Central Illinois          84.90%              85.88%

10/24/2020 Great Lakes   Chicago                   91.21%              89.75%

10/24/2020 Great Lakes   Detroit                   71.38%              85.49%

10/24/2020 Great Lakes   Gateway                   88.27%              92.88%

10/24/2020 Great Lakes   Greater Indiana           93.08%              94.22%
                         Greater
10/24/2020 Great Lakes   Michigan                  87.34%              93.12%

10/24/2020 Great Lakes   Lakeland                  87.04%              93.38%
10/24/2020 Northeast     Albany                    88.15%              94.92%
10/24/2020 Northeast     Caribbean                 97.00%              96.15%
                         Connecticut
10/24/2020 Northeast     Valley                    87.02%              94.85%

10/24/2020 Northeast     Greater Boston            89.65%              86.03%

10/24/2020 Northeast     Long Island               89.31%              94.15%
10/24/2020 Northeast     New York                  86.84%              97.90%
           Case 1:20-cv-02405-EGS Document 58-2 Filed 11/01/20 Page 4 of 20



Date         Area       District         First-Class     Marketing Mail

                        Northern New
10/24/2020 Northeast    England                 90.73%              95.64%

                        Northern New
10/24/2020 Northeast    Jersey                  88.14%              92.35%
10/24/2020 Northeast    Triboro                 92.46%              95.30%

10/24/2020 Northeast    Westchester             88.56%              84.14%
10/24/2020 Pacific      Bay-Valley              93.52%              96.78%
10/24/2020 Pacific      Honolulu                90.95%              88.59%

10/24/2020 Pacific      Los Angeles             90.07%              95.75%

10/24/2020 Pacific      Sacramento              94.05%              92.23%
10/24/2020 Pacific      San Diego               92.57%              96.33%

10/24/2020 Pacific      San Francisco           94.47%              98.64%
10/24/2020 Pacific      Santa Ana               92.33%              97.42%

10/24/2020   Pacific    Sierra Coastal          91.61%              97.13%
10/24/2020   Southern   Alabama                 80.50%              81.16%
10/24/2020   Southern   Arkansas                89.31%              93.73%
10/24/2020   Southern   Dallas                  91.21%              94.64%
10/24/2020   Southern   Ft. Worth               87.54%              87.72%

10/24/2020   Southern   Gulf Atlantic           78.78%              86.38%
10/24/2020   Southern   Houston                 88.76%              90.15%
10/24/2020   Southern   Louisiana               91.41%              81.41%
10/24/2020   Southern   Mississippi             79.73%              89.48%
10/24/2020   Southern   Oklahoma                93.12%              94.48%
10/24/2020   Southern   Rio Grande              92.40%              92.22%

10/24/2020   Southern   South Florida           84.89%              92.76%
10/24/2020   Southern   Suncoast                89.02%              80.09%
10/24/2020   Western    Alaska                  84.24%              92.40%
10/24/2020   Western    Arizona                 90.11%              88.12%

10/24/2020 Western      Central Plains          88.79%              96.08%
                        Colorado/Wyom
10/24/2020 Western      ing                     74.33%              92.15%
10/24/2020 Western      Dakotas                 90.24%              96.47%
10/24/2020 Western      Hawkeye                 88.94%              93.61%

10/24/2020 Western      Mid-Americas            89.07%              90.00%
          Case 1:20-cv-02405-EGS Document 58-2 Filed 11/01/20 Page 5 of 20



Date       Area            District           First-Class     Marketing Mail

10/24/2020 Western         Nevada Sierra             91.64%              97.04%
10/24/2020 Western         Northland                 81.92%              93.64%
10/24/2020 Western         Portland                  88.56%              92.75%

10/24/2020 Western         Salt Lake City            93.05%              92.04%
10/24/2020 Western         Seattle                   86.05%              91.30%

10/26/2020 Capital Metro   Atlanta                   87.20%              62.46%

10/26/2020 Capital Metro   Baltimore                 68.67%              66.91%

10/26/2020 Capital Metro   Capital                   82.31%              95.93%
                           Greater S
10/26/2020 Capital Metro   Carolina                  72.04%              86.66%

10/26/2020 Capital Metro   Greensboro                79.11%              59.41%

10/26/2020 Capital Metro   Mid-Carolinas             88.17%              76.74%

10/26/2020 Capital Metro   Norther Virginia          86.76%              96.05%

10/26/2020 Capital Metro   Richmond                  88.61%              89.99%

10/26/2020 Eastern         Appalachian               86.57%              90.71%

                           Central
10/26/2020 Eastern         Pennsylvania              70.45%              65.66%

10/26/2020 Eastern         Kentuckiana               88.73%              95.81%

10/26/2020 Eastern         Norther Ohio              83.26%              73.56%

10/26/2020 Eastern         Ohio Valley               87.79%              81.08%
                           Philadelphia
10/26/2020 Eastern         Metropo                   60.19%              55.96%

10/26/2020 Eastern         South Jersey              80.73%              87.30%
10/26/2020 Eastern         Tennessee                 89.90%              89.29%
                           Western New
10/26/2020 Eastern         York                      89.30%              94.05%

                           Western
10/26/2020 Eastern         Pennsylvania              91.21%              98.21%
           Case 1:20-cv-02405-EGS Document 58-2 Filed 11/01/20 Page 6 of 20



Date       Area          District           First-Class     Marketing Mail

10/26/2020 Great Lakes   Central Illinois          86.59%              84.58%

10/26/2020 Great Lakes   Chicago                   92.42%              91.80%

10/26/2020 Great Lakes   Detroit                   77.06%              82.88%

10/26/2020 Great Lakes   Gateway                   88.66%              93.89%

10/26/2020 Great Lakes   Greater Indiana           94.49%              94.61%
                         Greater
10/26/2020 Great Lakes   Michigan                  88.81%              94.17%

10/26/2020 Great Lakes   Lakeland                  90.43%              95.37%
10/26/2020 Northeast     Albany                    92.38%              93.45%
10/26/2020 Northeast     Caribbean                 95.07%              97.25%
                         Connecticut
10/26/2020 Northeast     Valley                    91.75%              96.10%

10/26/2020 Northeast     Greater Boston            93.20%              92.23%

10/26/2020 Northeast     Long Island               88.65%              93.55%
10/26/2020 Northeast     New York                  91.50%              97.25%

                         Northern New
10/26/2020 Northeast     England                   92.06%              95.46%

                         Northern New
10/26/2020 Northeast     Jersey                    92.94%              89.92%
10/26/2020 Northeast     Triboro                   91.85%              90.06%

10/26/2020 Northeast     Westchester               89.07%              86.03%
10/26/2020 Pacific       Bay-Valley                94.49%              97.66%
10/26/2020 Pacific       Honolulu                  92.95%              45.21%

10/26/2020 Pacific       Los Angeles               93.56%              95.41%

10/26/2020 Pacific       Sacramento                94.57%              94.03%
10/26/2020 Pacific       San Diego                 94.67%              96.93%

10/26/2020 Pacific       San Francisco             95.21%              97.62%
10/26/2020 Pacific       Santa Ana                 95.19%              97.30%

10/26/2020 Pacific       Sierra Coastal            92.74%              97.48%
10/26/2020 Southern      Alabama                   86.35%              82.21%
          Case 1:20-cv-02405-EGS Document 58-2 Filed 11/01/20 Page 7 of 20



Date         Area          District           First-Class    Marketing Mail
10/26/2020   Southern      Arkansas                   94.55%            91.48%
10/26/2020   Southern      Dallas                     91.86%            96.32%
10/26/2020   Southern      Ft. Worth                  90.03%            88.42%

10/26/2020   Southern      Gulf Atlantic            81.17%             85.41%
10/26/2020   Southern      Houston                  90.02%             95.98%
10/26/2020   Southern      Louisiana                92.19%             89.30%
10/26/2020   Southern      Mississippi              81.72%             85.84%
10/26/2020   Southern      Oklahoma                 94.24%             96.58%
10/26/2020   Southern      Rio Grande               92.61%             90.71%

10/26/2020   Southern      South Florida            87.96%             92.28%
10/26/2020   Southern      Suncoast                 91.61%             92.16%
10/26/2020   Western       Alaska                   86.51%             86.29%
10/26/2020   Western       Arizona                  92.07%             87.86%

10/26/2020 Western         Central Plains           92.71%             93.40%
                           Colorado/Wyom
10/26/2020 Western         ing                      74.98%             90.57%
10/26/2020 Western         Dakotas                  92.08%             95.67%
10/26/2020 Western         Hawkeye                  92.36%             92.65%

10/26/2020 Western         Mid-Americas             90.84%             92.38%

10/26/2020 Western         Nevada Sierra            92.55%             94.09%
10/26/2020 Western         Northland                88.64%             91.65%
10/26/2020 Western         Portland                 92.61%             94.09%

10/26/2020 Western         Salt Lake City           94.00%             93.13%
10/26/2020 Western         Seattle                  91.76%             95.88%

10/27/2020 Capital Metro   Atlanta                  52.00%             77.13%

10/27/2020 Capital Metro   Baltimore                28.97%             70.46%

10/27/2020 Capital Metro   Capital                  57.38%             95.73%
                           Greater S
10/27/2020 Capital Metro   Carolina                 39.51%             91.08%

10/27/2020 Capital Metro   Greensboro               46.11%             60.97%

10/27/2020 Capital Metro   Mid-Carolinas            64.21%             71.63%

10/27/2020 Capital Metro   Norther Virginia         52.04%             96.54%
          Case 1:20-cv-02405-EGS Document 58-2 Filed 11/01/20 Page 8 of 20



Date       Area            District           First-Class     Marketing Mail

10/27/2020 Capital Metro   Richmond                  61.21%              92.19%

10/27/2020 Eastern         Appalachian               59.05%              93.33%

                           Central
10/27/2020 Eastern         Pennsylvania              58.46%              62.19%

10/27/2020 Eastern         Kentuckiana               70.54%              97.61%

10/27/2020 Eastern         Norther Ohio              44.38%              77.91%

10/27/2020 Eastern         Ohio Valley               49.17%              87.25%
                           Philadelphia
10/27/2020 Eastern         Metropo                   25.63%              73.53%

10/27/2020 Eastern         South Jersey              39.75%              89.02%
10/27/2020 Eastern         Tennessee                 59.90%              92.55%
                           Western New
10/27/2020 Eastern         York                      65.29%              97.23%

                           Western
10/27/2020 Eastern         Pennsylvania              68.35%              97.35%

10/27/2020 Great Lakes     Central Illinois          62.57%              89.81%

10/27/2020 Great Lakes     Chicago                   63.16%              94.49%

10/27/2020 Great Lakes     Detroit                   42.25%              76.60%

10/27/2020 Great Lakes     Gateway                   68.75%              92.57%

10/27/2020 Great Lakes     Greater Indiana           63.99%              95.83%
                           Greater
10/27/2020 Great Lakes     Michigan                  58.17%              86.57%

10/27/2020 Great Lakes     Lakeland                  53.09%              95.30%
10/27/2020 Northeast       Albany                    70.32%              93.24%
10/27/2020 Northeast       Caribbean                 92.91%              80.63%
                           Connecticut
10/27/2020 Northeast       Valley                    71.55%              93.96%

10/27/2020 Northeast       Greater Boston            62.84%              93.10%

10/27/2020 Northeast       Long Island               72.81%              96.07%
           Case 1:20-cv-02405-EGS Document 58-2 Filed 11/01/20 Page 9 of 20



Date       Area         District         First-Class    Marketing Mail
10/27/2020 Northeast    New York                 70.21%            97.28%

                        Northern New
10/27/2020 Northeast    England                70.60%             86.58%

                        Northern New
10/27/2020 Northeast    Jersey                 65.13%             93.76%
10/27/2020 Northeast    Triboro                83.37%             93.27%

10/27/2020 Northeast    Westchester            67.81%             93.37%
10/27/2020 Pacific      Bay-Valley             73.10%             97.21%
10/27/2020 Pacific      Honolulu               81.84%             88.83%

10/27/2020 Pacific      Los Angeles            77.38%             96.97%

10/27/2020 Pacific      Sacramento             68.97%             93.17%
10/27/2020 Pacific      San Diego              74.11%             96.39%

10/27/2020 Pacific      San Francisco          72.25%             98.35%
10/27/2020 Pacific      Santa Ana              59.85%             98.01%

10/27/2020   Pacific    Sierra Coastal         71.76%             97.56%
10/27/2020   Southern   Alabama                54.32%             89.46%
10/27/2020   Southern   Arkansas               70.57%             92.89%
10/27/2020   Southern   Dallas                 72.90%             93.76%
10/27/2020   Southern   Ft. Worth              70.33%             93.12%

10/27/2020   Southern   Gulf Atlantic          51.74%             86.13%
10/27/2020   Southern   Houston                78.41%             95.45%
10/27/2020   Southern   Louisiana              65.39%             89.96%
10/27/2020   Southern   Mississippi            51.82%             87.33%
10/27/2020   Southern   Oklahoma               77.86%             96.64%
10/27/2020   Southern   Rio Grande             75.64%             95.31%

10/27/2020   Southern   South Florida          52.74%             89.74%
10/27/2020   Southern   Suncoast               56.94%             95.55%
10/27/2020   Western    Alaska                 66.32%             90.85%
10/27/2020   Western    Arizona                68.28%             90.01%

10/27/2020 Western      Central Plains         76.82%             96.27%
                        Colorado/Wyom
10/27/2020 Western      ing                    34.73%             86.33%
10/27/2020 Western      Dakotas                65.88%             94.62%
10/27/2020 Western      Hawkeye                68.59%             93.77%
          Case 1:20-cv-02405-EGS Document 58-2 Filed 11/01/20 Page 10 of 20



Date       Area            District           First-Class     Marketing Mail

10/27/2020 Western         Mid-Americas              53.74%              85.82%

10/27/2020 Western         Nevada Sierra             75.70%              96.49%
10/27/2020 Western         Northland                 55.01%              90.94%
10/27/2020 Western         Portland                  72.74%              87.84%

10/27/2020 Western         Salt Lake City            61.58%              96.44%
10/27/2020 Western         Seattle                   58.73%              97.30%

10/28/2020 Capital Metro   Atlanta                   79.00%              69.63%

10/28/2020 Capital Metro   Baltimore                 44.67%              82.73%

10/28/2020 Capital Metro   Capital                   74.97%              93.89%
                           Greater S
10/28/2020 Capital Metro   Carolina                  71.00%              86.77%

10/28/2020 Capital Metro   Greensboro                57.93%              48.77%

10/28/2020 Capital Metro   Mid-Carolinas             51.77%              66.34%

10/28/2020 Capital Metro   Norther Virginia          74.33%              94.93%

10/28/2020 Capital Metro   Richmond                  83.23%              89.43%

10/28/2020 Eastern         Appalachian               83.55%              93.47%

                           Central
10/28/2020 Eastern         Pennsylvania              56.13%              52.85%

10/28/2020 Eastern         Kentuckiana               89.15%              96.02%

10/28/2020 Eastern         Norther Ohio              72.99%              63.76%

10/28/2020 Eastern         Ohio Valley               80.38%              88.19%
                           Philadelphia
10/28/2020 Eastern         Metropo                   49.09%              62.45%

10/28/2020 Eastern         South Jersey              75.44%              92.90%
10/28/2020 Eastern         Tennessee                 86.66%              88.59%
                           Western New
10/28/2020 Eastern         York                      91.77%              93.95%
          Case 1:20-cv-02405-EGS Document 58-2 Filed 11/01/20 Page 11 of 20



Date       Area          District           First-Class     Marketing Mail

                         Western
10/28/2020 Eastern       Pennsylvania              85.37%              94.53%

10/28/2020 Great Lakes   Central Illinois          71.91%              88.43%

10/28/2020 Great Lakes   Chicago                   80.31%              81.39%

10/28/2020 Great Lakes   Detroit                   55.54%              73.75%

10/28/2020 Great Lakes   Gateway                   82.52%              92.46%

10/28/2020 Great Lakes   Greater Indiana           86.77%              91.26%
                         Greater
10/28/2020 Great Lakes   Michigan                  75.97%              88.50%

10/28/2020 Great Lakes   Lakeland                  78.17%              91.65%
10/28/2020 Northeast     Albany                    88.70%              95.48%
10/28/2020 Northeast     Caribbean                 96.19%              92.11%
                         Connecticut
10/28/2020 Northeast     Valley                    85.66%              93.71%

10/28/2020 Northeast     Greater Boston            88.27%              84.41%

10/28/2020 Northeast     Long Island               81.88%              92.74%
10/28/2020 Northeast     New York                  86.04%              95.88%

                         Northern New
10/28/2020 Northeast     England                   82.27%              92.58%

                         Northern New
10/28/2020 Northeast     Jersey                    80.82%              91.40%
10/28/2020 Northeast     Triboro                   81.70%              94.47%

10/28/2020 Northeast     Westchester               84.16%              94.01%
10/28/2020 Pacific       Bay-Valley                91.72%              96.20%
10/28/2020 Pacific       Honolulu                  89.13%              91.12%

10/28/2020 Pacific       Los Angeles               88.32%              96.84%

10/28/2020 Pacific       Sacramento                85.00%              94.96%
10/28/2020 Pacific       San Diego                 89.14%              98.11%

10/28/2020 Pacific       San Francisco             86.19%              98.35%
10/28/2020 Pacific       Santa Ana                 83.05%              97.11%
          Case 1:20-cv-02405-EGS Document 58-2 Filed 11/01/20 Page 12 of 20



Date         Area          District         First-Class     Marketing Mail

10/28/2020   Pacific       Sierra Coastal          87.92%              96.96%
10/28/2020   Southern      Alabama                 88.51%              84.01%
10/28/2020   Southern      Arkansas                88.36%              94.89%
10/28/2020   Southern      Dallas                  77.44%              92.41%
10/28/2020   Southern      Ft. Worth               83.39%              92.80%

10/28/2020   Southern      Gulf Atlantic           77.24%              84.65%
10/28/2020   Southern      Houston                 76.94%              95.03%
10/28/2020   Southern      Louisiana               90.49%              90.52%
10/28/2020   Southern      Mississippi             79.16%              85.44%
10/28/2020   Southern      Oklahoma                92.17%              96.92%
10/28/2020   Southern      Rio Grande              85.81%              94.94%

10/28/2020   Southern      South Florida           66.94%              91.97%
10/28/2020   Southern      Suncoast                82.61%              89.24%
10/28/2020   Western       Alaska                  79.48%              90.51%
10/28/2020   Western       Arizona                 80.63%              91.12%

10/28/2020 Western         Central Plains          81.10%              93.65%
                           Colorado/Wyom
10/28/2020 Western         ing                     56.08%              78.02%
10/28/2020 Western         Dakotas                 86.29%              95.05%
10/28/2020 Western         Hawkeye                 87.29%              90.86%

10/28/2020 Western         Mid-Americas            83.74%              76.87%

10/28/2020 Western         Nevada Sierra           85.76%              97.02%
10/28/2020 Western         Northland               80.99%              87.60%
10/28/2020 Western         Portland                85.40%              91.19%

10/28/2020 Western         Salt Lake City          80.31%              97.18%
10/28/2020 Western         Seattle                 81.73%              97.03%

10/29/2020 Capital Metro   Atlanta                 90.71%              69.76%

10/29/2020 Capital Metro   Baltimore               70.37%              75.61%

10/29/2020 Capital Metro   Capital                 86.91%              85.80%
                           Greater S
10/29/2020 Capital Metro   Carolina                82.70%              88.16%

10/29/2020 Capital Metro   Greensboro              80.51%              48.97%

10/29/2020 Capital Metro   Mid-Carolinas           87.13%              70.01%
          Case 1:20-cv-02405-EGS Document 58-2 Filed 11/01/20 Page 13 of 20



Date       Area            District           First-Class     Marketing Mail

10/29/2020 Capital Metro   Norther Virginia          88.10%              92.88%

10/29/2020 Capital Metro   Richmond                  91.66%              85.47%

10/29/2020 Eastern         Appalachian               89.36%              86.34%

                           Central
10/29/2020 Eastern         Pennsylvania              60.53%              52.44%

10/29/2020 Eastern         Kentuckiana               92.18%              95.14%

10/29/2020 Eastern         Norther Ohio              76.90%              77.30%

10/29/2020 Eastern         Ohio Valley               86.13%              88.51%
                           Philadelphia
10/29/2020 Eastern         Metropo                   49.63%              51.61%

10/29/2020 Eastern         South Jersey              86.02%              92.96%
10/29/2020 Eastern         Tennessee                 94.34%              88.44%
                           Western New
10/29/2020 Eastern         York                      91.84%              93.36%

                           Western
10/29/2020 Eastern         Pennsylvania              91.92%              96.49%

10/29/2020 Great Lakes     Central Illinois          84.85%              86.80%

10/29/2020 Great Lakes     Chicago                   88.24%              87.34%

10/29/2020 Great Lakes     Detroit                   76.05%              71.18%

10/29/2020 Great Lakes     Gateway                   91.94%              87.71%

10/29/2020 Great Lakes     Greater Indiana           93.12%              92.32%
                           Greater
10/29/2020 Great Lakes     Michigan                  87.53%              93.11%

10/29/2020 Great Lakes     Lakeland                  89.91%              93.43%
10/29/2020 Northeast       Albany                    94.24%              95.57%
10/29/2020 Northeast       Caribbean                 97.23%              82.16%
                           Connecticut
10/29/2020 Northeast       Valley                    92.92%              93.05%

10/29/2020 Northeast       Greater Boston            93.25%              87.28%
          Case 1:20-cv-02405-EGS Document 58-2 Filed 11/01/20 Page 14 of 20



Date         Area       District         First-Class     Marketing Mail

10/29/2020 Northeast    Long Island             87.94%              94.64%
10/29/2020 Northeast    New York                91.45%              97.06%

                        Northern New
10/29/2020 Northeast    England                 93.83%              88.21%

                        Northern New
10/29/2020 Northeast    Jersey                  93.60%              93.89%
10/29/2020 Northeast    Triboro                 90.21%              93.93%

10/29/2020 Northeast    Westchester             93.27%              92.96%
10/29/2020 Pacific      Bay-Valley              93.55%              96.40%
10/29/2020 Pacific      Honolulu                93.33%              96.37%

10/29/2020 Pacific      Los Angeles             94.65%              96.60%

10/29/2020 Pacific      Sacramento              94.13%              94.97%
10/29/2020 Pacific      San Diego               94.06%              96.49%

10/29/2020 Pacific      San Francisco           93.11%              98.34%
10/29/2020 Pacific      Santa Ana               93.53%              98.20%

10/29/2020   Pacific    Sierra Coastal          94.27%              97.46%
10/29/2020   Southern   Alabama                 91.64%              74.61%
10/29/2020   Southern   Arkansas                93.77%              89.59%
10/29/2020   Southern   Dallas                  91.21%              94.04%
10/29/2020   Southern   Ft. Worth               91.58%              90.34%

10/29/2020   Southern   Gulf Atlantic           86.49%              77.88%
10/29/2020   Southern   Houston                 85.52%              95.44%
10/29/2020   Southern   Louisiana               92.58%              85.90%
10/29/2020   Southern   Mississippi             92.16%              83.36%
10/29/2020   Southern   Oklahoma                91.07%              95.89%
10/29/2020   Southern   Rio Grande              93.30%              95.34%

10/29/2020   Southern   South Florida           87.45%              91.89%
10/29/2020   Southern   Suncoast                93.74%              92.80%
10/29/2020   Western    Alaska                  77.89%              96.96%
10/29/2020   Western    Arizona                 94.44%              89.22%

10/29/2020 Western      Central Plains          92.99%              94.62%
                        Colorado/Wyom
10/29/2020 Western      ing                     72.26%              79.22%
10/29/2020 Western      Dakotas                 92.37%              94.79%
          Case 1:20-cv-02405-EGS Document 58-2 Filed 11/01/20 Page 15 of 20



Date       Area            District           First-Class    Marketing Mail
10/29/2020 Western         Hawkeye                    94.07%            94.74%

10/29/2020 Western         Mid-Americas             91.91%             82.67%

10/29/2020 Western         Nevada Sierra            93.99%             97.03%
10/29/2020 Western         Northland                90.56%             90.38%
10/29/2020 Western         Portland                 93.60%             95.97%

10/29/2020 Western         Salt Lake City           93.27%             96.30%
10/29/2020 Western         Seattle                  90.92%             96.99%

10/30/2020 Capital Metro   Atlanta                  84.99%             55.44%

10/30/2020 Capital Metro   Baltimore                69.17%             85.16%

10/30/2020 Capital Metro   Capital                  85.05%             85.99%
                           Greater S
10/30/2020 Capital Metro   Carolina                 69.12%             84.55%

10/30/2020 Capital Metro   Greensboro               70.40%             57.86%

10/30/2020 Capital Metro   Mid-Carolinas            83.02%             63.42%

10/30/2020 Capital Metro   Norther Virginia         82.79%             93.95%

10/30/2020 Capital Metro   Richmond                 89.35%             84.43%

10/30/2020 Eastern         Appalachian              90.98%             89.70%

                           Central
10/30/2020 Eastern         Pennsylvania             64.97%             48.86%

10/30/2020 Eastern         Kentuckiana              89.46%             93.63%

10/30/2020 Eastern         Norther Ohio             74.16%             61.98%

10/30/2020 Eastern         Ohio Valley              82.36%             89.17%
                           Philadelphia
10/30/2020 Eastern         Metropo                  59.58%             65.34%

10/30/2020 Eastern         South Jersey             85.13%             91.38%
10/30/2020 Eastern         Tennessee                87.87%             84.50%
                           Western New
10/30/2020 Eastern         York                     93.22%             94.76%
          Case 1:20-cv-02405-EGS Document 58-2 Filed 11/01/20 Page 16 of 20



Date       Area          District           First-Class     Marketing Mail

                         Western
10/30/2020 Eastern       Pennsylvania              88.88%              95.54%

10/30/2020 Great Lakes   Central Illinois          80.04%              87.66%

10/30/2020 Great Lakes   Chicago                   89.63%              87.40%

10/30/2020 Great Lakes   Detroit                   73.67%              58.35%

10/30/2020 Great Lakes   Gateway                   89.56%              88.03%

10/30/2020 Great Lakes   Greater Indiana           93.20%              89.58%
                         Greater
10/30/2020 Great Lakes   Michigan                  80.84%              82.47%

10/30/2020 Great Lakes   Lakeland                  88.21%              91.93%
10/30/2020 Northeast     Albany                    90.26%              91.71%
10/30/2020 Northeast     Caribbean                 93.12%              91.53%
                         Connecticut
10/30/2020 Northeast     Valley                    91.82%              87.65%

10/30/2020 Northeast     Greater Boston            90.64%              86.76%

10/30/2020 Northeast     Long Island               91.23%              86.54%
10/30/2020 Northeast     New York                  89.78%              98.04%

                         Northern New
10/30/2020 Northeast     England                   89.51%              88.59%

                         Northern New
10/30/2020 Northeast     Jersey                    91.46%              92.42%
10/30/2020 Northeast     Triboro                   89.45%              93.68%

10/30/2020 Northeast     Westchester               91.73%              87.02%
10/30/2020 Pacific       Bay-Valley                92.75%              96.24%
10/30/2020 Pacific       Honolulu                  93.49%              95.70%

10/30/2020 Pacific       Los Angeles               93.42%              95.94%

10/30/2020 Pacific       Sacramento                89.43%              95.22%
10/30/2020 Pacific       San Diego                 92.23%              97.31%

10/30/2020 Pacific       San Francisco             92.94%              96.04%
10/30/2020 Pacific       Santa Ana                 86.17%              96.92%
          Case 1:20-cv-02405-EGS Document 58-2 Filed 11/01/20 Page 17 of 20



Date         Area          District         First-Class     Marketing Mail

10/30/2020   Pacific       Sierra Coastal          92.70%              95.89%
10/30/2020   Southern      Alabama                 87.86%              69.60%
10/30/2020   Southern      Arkansas                89.31%              84.42%
10/30/2020   Southern      Dallas                  78.65%              89.12%
10/30/2020   Southern      Ft. Worth               85.77%              90.89%

10/30/2020   Southern      Gulf Atlantic           82.91%              72.75%
10/30/2020   Southern      Houston                 88.71%              93.13%
10/30/2020   Southern      Louisiana               81.80%              81.07%
10/30/2020   Southern      Mississippi             84.90%              76.75%
10/30/2020   Southern      Oklahoma                91.35%              93.17%
10/30/2020   Southern      Rio Grande              90.48%              93.56%

10/30/2020   Southern      South Florida           81.59%              85.66%
10/30/2020   Southern      Suncoast                88.85%              91.49%
10/30/2020   Western       Alaska                  90.05%              84.94%
10/30/2020   Western       Arizona                 91.43%              88.86%

10/30/2020 Western         Central Plains          94.33%              90.23%
                           Colorado/Wyom
10/30/2020 Western         ing                     65.31%              58.70%
10/30/2020 Western         Dakotas                 92.41%              93.23%
10/30/2020 Western         Hawkeye                 91.04%              94.26%

10/30/2020 Western         Mid-Americas            85.46%              81.57%

10/30/2020 Western         Nevada Sierra           92.49%              96.48%
10/30/2020 Western         Northland               89.03%              89.24%
10/30/2020 Western         Portland                94.06%              94.53%

10/30/2020 Western         Salt Lake City          91.86%              94.75%
10/30/2020 Western         Seattle                 88.16%              92.55%

10/31/2020 Capital Metro   Atlanta                 79.48%              53.24%

10/31/2020 Capital Metro   Baltimore               75.97%              72.69%

10/31/2020 Capital Metro   Capital                 77.97%              89.96%
                           Greater S
10/31/2020 Capital Metro   Carolina                71.07%              65.36%

10/31/2020 Capital Metro   Greensboro              77.23%              53.74%

10/31/2020 Capital Metro   Mid-Carolinas           74.93%              60.06%
          Case 1:20-cv-02405-EGS Document 58-2 Filed 11/01/20 Page 18 of 20



Date       Area            District           First-Class     Marketing Mail

10/31/2020 Capital Metro   Norther Virginia          80.85%              93.66%

10/31/2020 Capital Metro   Richmond                  88.11%              64.84%

10/31/2020 Eastern         Appalachian               89.21%              92.35%

                           Central
10/31/2020 Eastern         Pennsylvania              67.17%              39.33%

10/31/2020 Eastern         Kentuckiana               90.67%              93.98%

10/31/2020 Eastern         Norther Ohio              75.68%              56.77%

10/31/2020 Eastern         Ohio Valley               82.20%              87.94%
                           Philadelphia
10/31/2020 Eastern         Metropo                   62.74%              62.40%

10/31/2020 Eastern         South Jersey              85.56%              91.03%
10/31/2020 Eastern         Tennessee                 89.49%              85.61%
                           Western New
10/31/2020 Eastern         York                      89.70%              91.07%

                           Western
10/31/2020 Eastern         Pennsylvania              90.02%              91.72%

10/31/2020 Great Lakes     Central Illinois          82.98%              85.68%

10/31/2020 Great Lakes     Chicago                   84.86%              85.33%

10/31/2020 Great Lakes     Detroit                   74.85%              56.20%

10/31/2020 Great Lakes     Gateway                   88.35%              88.59%

10/31/2020 Great Lakes     Greater Indiana           87.83%              91.75%
                           Greater
10/31/2020 Great Lakes     Michigan                  81.69%              75.68%

10/31/2020 Great Lakes     Lakeland                  86.40%              88.30%
10/31/2020 Northeast       Albany                    91.29%              90.78%
10/31/2020 Northeast       Caribbean                 93.85%              98.80%
                           Connecticut
10/31/2020 Northeast       Valley                    92.11%              92.58%

10/31/2020 Northeast       Greater Boston            91.68%              80.30%
          Case 1:20-cv-02405-EGS Document 58-2 Filed 11/01/20 Page 19 of 20



Date         Area       District         First-Class     Marketing Mail

10/31/2020 Northeast    Long Island             88.88%              90.00%
10/31/2020 Northeast    New York                89.22%              97.48%

                        Northern New
10/31/2020 Northeast    England                 90.53%              76.89%

                        Northern New
10/31/2020 Northeast    Jersey                  92.50%              94.56%
10/31/2020 Northeast    Triboro                 90.47%              91.52%

10/31/2020 Northeast    Westchester             92.88%              91.70%
10/31/2020 Pacific      Bay-Valley              94.34%              97.53%
10/31/2020 Pacific      Honolulu                93.97%              89.76%

10/31/2020 Pacific      Los Angeles             92.95%              95.34%

10/31/2020 Pacific      Sacramento              93.18%              92.10%
10/31/2020 Pacific      San Diego               93.85%              95.72%

10/31/2020 Pacific      San Francisco           92.10%              96.19%
10/31/2020 Pacific      Santa Ana               91.76%              94.64%

10/31/2020   Pacific    Sierra Coastal          94.12%              97.35%
10/31/2020   Southern   Alabama                 87.40%              80.78%
10/31/2020   Southern   Arkansas                89.18%              89.98%
10/31/2020   Southern   Dallas                  84.74%              90.96%
10/31/2020   Southern   Ft. Worth               90.48%              92.33%

10/31/2020   Southern   Gulf Atlantic           84.73%              66.84%
10/31/2020   Southern   Houston                 87.48%              93.17%
10/31/2020   Southern   Louisiana               90.65%              76.66%
10/31/2020   Southern   Mississippi             80.64%              77.78%
10/31/2020   Southern   Oklahoma                93.20%              93.12%
10/31/2020   Southern   Rio Grande              92.04%              93.84%

10/31/2020   Southern   South Florida           81.24%              85.79%
10/31/2020   Southern   Suncoast                91.34%              90.80%
10/31/2020   Western    Alaska                  90.38%              62.25%
10/31/2020   Western    Arizona                 93.00%              91.73%

10/31/2020 Western      Central Plains          92.73%              86.76%
                        Colorado/Wyom
10/31/2020 Western      ing                     64.03%              53.55%
10/31/2020 Western      Dakotas                 92.66%              86.86%
         Case 1:20-cv-02405-EGS Document 58-2 Filed 11/01/20 Page 20 of 20



Date       Area       District         First-Class    Marketing Mail
10/31/2020 Western    Hawkeye                  92.69%            91.72%

10/31/2020 Western    Mid-Americas           89.95%             82.90%

10/31/2020 Western    Nevada Sierra          93.05%             96.11%
10/31/2020 Western    Northland              87.24%             91.87%
10/31/2020 Western    Portland               91.20%             96.69%

10/31/2020 Western    Salt Lake City         91.32%             94.12%
10/31/2020 Western    Seattle                89.76%             91.68%
